DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of August 13, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Mixer for an exhaust system comprising two oppositely bent areas”, or the like.


Claim Objections

Claims 2 – 15 and 17 – 20 are objected to because of the following informalities:    

Claims 2 – 15 recite A mixer in accordance with claim…which should be corrected to The mixer in accordance with claim…

Claims 17 – 20 recite An exhaust system in accordance with claim…which should be corrected to The exhaust system in accordance with claim…

Claims 8 and 20 recite a mixing surfaces areas. The term “a” should be removed for grammatical correctness. 

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 16: a reactant release device (generic placeholder) releasing reactant (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 13, 15, and 18 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 11, 15, and 18 – 20 present a slew of “or” statements which are confusing. Given the presentation of certain features in one claim as optional and then again in a subsequent claim as mandatory, it becomes unclear wat is actually required from each claim. For example, Claim 10 recites one optional or the deflecting rear area extends essentially straight 10 starting from the second bending area in a first length area and extends essentially straight in a second length area, which adjoins the first length area and is bent in relation to this length area…Claim 11, which depends on Claim 10, then goes on to further narrow the second length area, which is not necessarily required in Claim 10. 

Claim 5 recites the mixer main body area is bent more strongly in the second bending area in relation to the reactant passage body area than the mixer plate body area is bent in the first bending area in relation to the reactant passage body area. It is unclear what is meant by the relative term strongly. It is unclear whether this refers to the force used for bending during manufacture (in which case the language would be product-by-process language) or whether this refers to the angle formed by bending. Art will be applied for both interpretations.

Claim 12 recites wherein the mixer main body area has, adjoining each deflecting surface area, a deflecting surface area bent in relation to this deflecting surface area. First, deflecting surface area lacks antecedent basis. Second, it is unclear what this claim means. Claim 8, upon which Claim 12 depends, only has a single deflecting area. Does applicant mean the mixing surfaces areas? Art will be applied under the interpretation that applicant intended to refer to the mixing surface areas. 

 the mixer main body area has, adjoining each deflecting surface area, a deflecting surface area bent in relation to this deflecting surface area. First, deflecting surface area lacks antecedent basis. Second, it is unclear what this claim means. Claim 8, upon which Claim 13 depends, only has a single deflecting area. Does applicant mean the mixing surfaces areas? Art will be applied under the interpretation that applicant intended to refer to the mixing surface areas. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 10, and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2010/0005790).

With regards to Claim 1:

Zhang discloses a mixer (Figures 5, 6) for an exhaust system (Paragraph 28) for mixing reactant (reductant 34, unlabeled in Figure 5, but see Figure 1) injected into an exhaust gas stream with exhaust gas (exhaust gas 21), the mixer comprising a mixer body (plate 12’’), the mixer body comprising: a reactant passage body area (vicinity of plate 12’’ around outlet 26) with a reactant passage opening (hole 28, unlabeled in Figure 5, but see Figure 1); a mixer plate body area (one side of plate 12’’ to the left of outlet 26 from the perspective of Figure 5) adjoining the reactant passage body area on a first mixer body side in a mixer longitudinal direction; and a mixer main body area (opposite side of plate 12’’ to the right of outlet 26 from the perspective of Figure 5) adjoining the reactant passage body area on a second mixer body side, the second mixer body side being opposite the first mixer body side in the mixer longitudinal direction (opposite sides of outlet 26, as shown in Figure 5 in mixer longitudinal direction coinciding at least partially with direction of exhaust gas flow 21).

With regards to Claim 2:

Zhang discloses the mixer body is essentially uncurved in the reactant passage body area, or the mixer body is essentially uncurved in the mixer plate body area; or the mixer body is essentially uncurved in both the reactant passage body area and the mixer plate body area (as shown best in Figure 6, part of plate 12’’ around outlet 26 is essentially flat, and each respective side of plate 12’’ is essentially flat after the bend). 

With regards to Claim 3:

Zhang discloses the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area; or the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area; or the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area and the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area (as best shown in Figure 6, both sides of the plate 12’’ bend, and they bend in opposite directions in relation to the area of the plate surrounding outlet 26).

With regards to Claim 4:

Zhang discloses the first bending direction is opposite the second bending direction (as best shown in Figure 6, both sides of the plate 12’’ bend, and they bend in opposite directions in relation to the area of the plate surrounding outlet 26); or a plurality of passage openings  (perforations 40) are provided in the second bending area; or the first bending direction is opposite the second bending direction and a plurality of passage openings are provided in the second bending area (see above).

With regards to Claim 6:

Zhang discloses the mixer body is broader in the reactant passage body area at right angles to the mixer longitudinal direction than in the mixer plate body area (see Figure 6, the width of plate 12’’ surrounding the outlet 26 is wider than a portion of the plate 12’’ at the ends since the ends converge into a semicircular shape).

With regards to Claim 7:

Zhang discloses a plurality of passage openings (perforations 40) are provided in the mixer plate body area.

With regards to Claim 8:

Zhang discloses a deflecting rear area (A, see annotated Figure below) located facing the reactant passage opening in the mixer main body area; and mixing surface areas (B and C, see annotated Figure below), each of the mixing surface areas extending in a direction away from the reactant passage opening, starting from the deflecting rear area, at right angles to the mixer longitudinal direction (see Figure below, portions of plate 12’’ corresponding to areas B and C extend away from outlet 26 in a radially outward direction, which is perpendicular to the longitudinal direction of the mixer, which coincides with the exhaust gas direction as shown by arrows in Figure below) and one of the mixing surface areas being provided on each of both sides of the deflecting rear area (as shown in Figure below).


    PNG
    media_image1.png
    450
    699
    media_image1.png
    Greyscale


With regards to Claim 9:

Zhang discloses the two mixing surface areas diverge at right angles to the mixer longitudinal direction, starting from the deflecting rear area (as shown in annotated Figure above, portions B and C extend away from portion A at right angles to the longitudinal direction of the mixer, which coincides with the exhaust gas direction); or a plurality of passage openings (perforations 40) are provided in the mixing surface areas; or the two mixing surface areas diverge at right angles to the mixer longitudinal direction, starting from the deflecting rear area and a plurality of passage openings are provided in the mixing surface areas (see above).

With regards to Claim 10:

Zhang discloses the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area (as shown in Figure 6) or the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area (as shown in Figure 6) or the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area and the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area (as best shown in Figure 6, both sides of the plate 12’’ bend, and they bend in opposite directions in relation to the area of the plate surrounding outlet 26); and the deflecting rear area extends starting from the second bending area in the direction away from the reactant passage area (as shown in annotate Figure above, portion A of the plate 12’’ starts after the bend and extends in a direction away from outlet 26).

With regards to Claim 14:

Zhang discloses the mixer body further comprises a flow guide element formation (conduit 22) at the reactant passage body area, the flow guide element formation surrounding the reactant passage opening and extending in a direction of the mixer main body area (as shown in Figure 5, 6).

With regards to Claim 15:

Zhang discloses the mixer body has a one-piece configuration (as seen in Figures 5 and 6, plate 12’’ is a single "Z" shaped plate, such plate having a hole therein for receiving the conduit outlet – note that Claim 1 of Zhang also discloses it as “a plate disposed between walls of an entrance portion of an exhaust pipe”).

With regards to Claim 16:

Zhang discloses an exhaust system (Paragraph 28) for an internal combustion engine (Paragraph 2), the exhaust system comprising: an exhaust gas pipe (pipe 18, Figures 5, 6); a reactant release device (injection conduit 22 with urea injector as described in Paragraph 2) releasing reactant (urea, Paragraph 28) in a main reactant release direction (direction 36) into the exhaust gas pipe; a mixer (Figures 5, 6) arranged in the exhaust pipe for mixing reactant (reductant 34, unlabeled in Figure 5, but see Figure 1) injected into an exhaust gas stream with exhaust gas (exhaust gas 21), the mixer comprising a mixer body (plate 12’’), the mixer body comprising: a reactant passage body area (vicinity of plate 12’’ around outlet 26) with a reactant passage opening (hole 28, unlabeled in Figure 5, but see Figure 1); a mixer plate body area (one side of plate 12’’ to the left of outlet 26 from the perspective of Figure 5) adjoining the reactant passage body area on a first mixer body side in a mixer longitudinal direction; and a mixer main body area (opposite side of plate 12’’ to the right of outlet 26 from the perspective of Figure 5) adjoining the reactant passage body area on a second mixer body side, the second mixer body side being opposite the first mixer body side in the mixer longitudinal direction (opposite sides of outlet 26, as shown in Figure 5 in mixer longitudinal direction coinciding at least partially with direction of exhaust gas flow 21).

With regards to Claim 17:

Zhang discloses the mixer is arranged in the exhaust gas pipe such that the main reactant release direction (direction 36) is directed through the reactant passage opening toward the mixer main body area (as shown in Figure 5, direction 36 flows through outlet 26 and opening 28).

With regards to Claim 18:

Zhang discloses the mixer plate body area is arranged in a main exhaust gas flow direction in the exhaust gas pipe upstream in relation to the reactant passage body area (see Figure 5, left side portion of plate 12’’ is arranged upstream, from the perspective of the exhaust gas flow 21, of the portion of plate 12’’ surrounding outlet 26); or the mixer main body area is arranged essentially at right angles to the main exhaust gas flow direction in the exhaust gas pipe (see ; or the mixer plate body area is arranged in a main exhaust gas flow direction in the exhaust gas pipe upstream in relation to the reactant passage body area and the mixer main body area is arranged essentially at right angles to the main exhaust gas flow direction in the exhaust gas pipe (see above).

With regards to Claim 19:

Zhang discloses the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area, or the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area, or the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area and the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area (as best shown in Figure 6, both sides of the plate 12’’ bend, and they bend in opposite directions in relation to the area of the plate surrounding outlet 26); and the first bending direction is opposite the second bending direction (as seen in Figure 6), or a plurality of passage openings (perforations 40) are provided in the second bending area, or the first bending direction is opposite the second bending direction and a plurality of passage openings are provided in the second bending area (see Figure 6 and perforations 40).

With regards to Claim 20: 

Zhang discloses a deflecting rear area (A, see annotated Figure below) located facing the reactant passage opening in the mixer main body area; and mixing surface areas (B and C, see annotated Figure below), each of the mixing surface areas extending in a direction away from the reactant passage opening, starting from the deflecting rear area, at right angles to the mixer longitudinal direction (see Figure below, portions of plate 12’’ corresponding to areas B and C extend away from outlet 26 in a radially outward direction, which is perpendicular to the longitudinal direction of the mixer, which coincides with the exhaust gas direction as shown by arrows in Figure below) and one of the mixing surface areas being provided on each of both sides of the deflecting rear area (as shown in Figure below).


    PNG
    media_image1.png
    450
    699
    media_image1.png
    Greyscale


Zhang further discloses the two mixing surface areas diverge at right angles to the mixer longitudinal direction, starting from the deflecting rear area (as shown in annotated Figure above, portions B and C extend away from portion A at right angles to the longitudinal direction of the mixer, which coincides with the exhaust gas direction); or a plurality of passage openings (perforations 40) are provided in the mixing surface areas; or the two mixing surface areas diverge at right angles to the mixer longitudinal direction, starting from the deflecting rear area and a plurality of passage openings are provided in the mixing surface areas (see above).


s 1, 5, 8, 10 – 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solipuram et al. (hereafter “Solipuram” – US 2017/0260888).

With regards to Claim 1:

Solipuram discloses a mixer (Figures 1 – 4) for an exhaust system (see abstract) for mixing reactant (urea/water solution, Paragraph 46) injected into an exhaust gas stream with exhaust gas (exhaust gas D), the mixer comprising a mixer body (mixer plate 30, Figures 1, 2), the mixer body comprising: a reactant passage body area (release end area 52, Figure 2) with a reactant passage opening (receiving duct 48, Figure 4); a mixer plate body area (areas 54, 56, Figure 3) adjoining the reactant passage body area on a first mixer body side in a mixer longitudinal direction; and a mixer main body area (area 46, Figure 3) adjoining the reactant passage body area on a second mixer body side, the second mixer body side being opposite the first mixer body side in the mixer longitudinal direction (see Figure 3, area 46 is on the opposite side of duct 48 as areas 54, 56 in the longitudinal direction of the mixer ).

With regards to Claim 5:

Solipuram discloses the mixer main body area is bent more strongly in the second bending area in relation to the reactant passage body area than the mixer plate body area is bent in the first bending area in relation to the reactant passage body area (see Figure 1, area 46, which is the right side of body 30 is bent more relative to the plane of opening 48 than areas 54, 56 at deflecting area 58 – note that deflecting area 58 is almost parallel with the plane of opening 48, whereas area 46 is clearly bent relative to the opening 48).

With regards to Claim 8:

Solipuram discloses a deflecting rear area (flow deflection area 58, see Figure 4) located facing the reactant passage opening in the mixer main body area; and mixing surface areas (ducts 62, 66, Figure 4), each of the mixing surface areas extending in a direction away from the reactant passage opening, starting from the deflecting rear area, at right angles to the mixer longitudinal direction (as shown in Figures 2 and 4) and one of the mixing surface areas being provided on each of both sides of the deflecting rear area (as shown in Figures 2 and 4).

With regards to Claim 10:

Solipuram discloses the mixer plate body area is bent in a first bending direction in a first bending area in relation to the reactant passage body area (see Figure 2, relative to plane of opening 48, areas 54, 56 are bent) or the mixer main body area is bent in a second bending direction in a second bending area in relation to the reactant passage body area (see Figure 2, relative to plane of opening 48, area 46 is bent); and the deflecting rear area extends starting from the second bending area in the direction away from the reactant passage area (as shown in annotate Figure 2, deflecting area 58 extends away from opening 48 starting from the bending area of areas 54, 56), or the deflecting rear area extends essentially straight starting from the second bending area in a first length area (“A”, see annotated Figure below) and extends essentially straight in a second length area (“B”, see annotated Figure below), which adjoins the first length area and is bent in relation to this length area (see annotated Figure below).


    PNG
    media_image2.png
    321
    470
    media_image2.png
    Greyscale


With regards to Claim 11:

the deflecting area has no passage openings in the first length area (see annotated Figure above, portion “A” of the deflecting area 58 has no passage openings).

With regards to Claim 12:

Solipuram discloses the mixer main body area has, adjoining each deflecting surface area, a deflecting surface area bent in relation to this deflecting surface area (see Figure 2, ducts 62, 66 have an adjoining bending area leading to portion “B” in annotated Figure above).

With regards to Claim 13:

Solipuram discloses the mixer main body area has, adjoining each deflecting surface area, a deflecting surface area bent in relation to this deflecting surface area (see Figure 2, ducts 62, 66 have an adjoining bending area leading to portion “B” in annotated Figure above); the deflecting surface areas extend, starting from the area in which the first length area of the deflecting rear area adjoins the second bending area, along the mixing surface areas to an end of the second length area of the deflecting rear area, which end is located at a distance from the first length area (as seen in Figure 2, see bends and surfaces areas connecting deflecting are 58 portions “A” and “B” as annotated in the Figure above and ducts 62, 66).

With regards to Claim 15:

Solipuram discloses the mixer body is made of a sheet metal part (Paragraph 47).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2010/0005790).

With regards to Claim 5:

Zhang does not explicitly disclose the mixer main body area is bent more strongly in the second bending area in relation to the reactant passage body area than the mixer plate body area is bent in the first bending area in relation to the reactant passage body area. However, this qualifies as product by process language. As per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The force used to cause the bending action of one area of plate (12’’) of Zhang during manufacture does not differentiate the product form the final product as disclosed in Zhang. It would have been obvious to one of ordinary skill in the art to employ different bending forces in order to yield the final product as disclosed in Zhang. As per 2113,  "the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection.

Mabuchi (DE 102008042536) – see Figure 1, mixer with two bends in different directions.

Solbrig et al. (US 2010/0132345) – see Figure 4B and 8B, mixer having angle with respect to reductant injector and having bends on opposite sides.

Yi et al. (US 2014/0286832) – see Figure 2, mixer with perforations and having a bending area.

Calco (US 2015/0267587) – see Figure 1, mixer with two bends in different directions.

Zhang et al. (US 2019/0017426) – see Figure 4, mixer having two bends in different directions.

Wang (US 2020/0217233) - see Figure 6, mixer with opening for reductant having bend in two different directions. 

Li et al. (US 10767537) – se Figure 1, mixer with opening for reductant having bend in two different directions. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, March 4, 2021